DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 4/20/2022. The amendments filed on 4/20/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinardi et al., (“Detection and compensation of organ/lesion motion using 4D-PET/CT respiratory gated acquisition techniques”, Radiotherapy and Oncology. Vol 96, 2010. P. 311-316) hereinafter Bettinardi, in view of Jaffray et al. (U.S. Pub. No. 20090116719) hereinafter Jaffray, in view of Didierlaurent, D., et al., (“The retrospective binning method improves the consistency of phase binning in respiratory-gated PET/CT”, Physics in Medicine and Biology. Vol 57, 2012. P. 7829-7841) hereinafter Didierlaurent, in view of Bailey, D., (“3 Data Acquisition and Performance Characterization in PET”, Positron Emission Tomography: Basic Science and Clinical Practice. Springer-Verlag London Ltd 2003. P. 69-90) hereinafter Bailey, in further view of Schleyer, P., et al. (“Retrospective data-driven respiratory gating for PET/CT,” Phys. Med. Biology. Vol 54, 2009. P. 1935-1950) hereinafter Schleyer. 
Regarding claim 1, primary reference Bettinardi teaches:
A method for matching a non-gated computed tomography (CT) scan data, acquired during free breathing by a patient, to an emission scan (abstract, page 312, RG 4D-PET/CT: technical aspects, Paragraph 1, the essential tools required to perform 4D PET/CT studies), the method comprising the steps of: 
(a) simultaneously recording the patient's respiratory waveform and performing a non-gated CT scan of the patient, wherein the recorded respiratory waveform represents a first respiratory waveform and the non-gated CT scan generating a set of axial slice CT images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, the retrospective mode is considered to be a non-gated CT scan recorded with the respiratory waveform; pages 312-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode collects acquisition of data over a complete breathing cycle without gating to a particular respiratory phase); 
(b) simultaneously recording the patient's respiratory waveform and performing an emission scan of the patient, wherein the recorded respiratory waveform represents a second respiratory waveform and the emission scan generating a set of emission scan images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, either the prospective or retrospective mode is considered equivalent to the claim limitation for the emission scan; page 313, col 1, 4D-PET, paragraphs 1-5, both the prospective and retrospective PET scanning methods include simultaneous recording of the respiratory waveform with imaging); 
(c) associating each of the axial slice CT images with a corresponding respiration phase interval or an amplitude interval on the first respiratory waveform, thus resulting in a plurality of CT scan-matched respiration phase intervals or amplitude intervals (pages 312-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode includes associating the acquired images are sorted in a number of phases with respect to the breathing cycle; page 313, col 1, Gating Schemes, paragraphs 1-3; the gating schemes with respect to time/phase or amplitude sorting are implemented after image acquisition); and 
(d) matching each of the axial slice CT image to an emission scan image that is associated with the same respiration phase interval or amplitude interval as the corresponding CT scan-matched respiration phase interval or amplitude interval (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same).
Wherein matching each of the axial slice CT images to the emission scan image comprises:
Generating gated emission images from the second waveform and emission scan data (page 313, col 1, 4D-PET, the 4D-PET data is recorded with spatial and temporal information with breathing cycle data used to process into phases; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate generating gated PET images from the respiration breathing cycle waveforms; page 314, col 1, 4D-PET, paragraphs 1 and 2,); and 
Matching the gated emission images to the axial slice CT images by comparing each of the gated emission images to each respiratory waveform in the axial CT slice in a z-axis (page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same; The sorting and binning of the gating scheme for corresponding 4D-PET/CT datasets is considered to be matching gated emission images (PET scans) with the CT scans and both of these datasets are matched based on phase data from the corresponding respiration waveforms. The use of axial CT scans (page 313, col 1, paragraphs 1-3) indicates the CT scans are at varying z-axis positions.). 
Primary reference Bettinardi fails to teach:
Wherein each z-position in the set of axial slice CT images is uniquely associated with only the corresponding respiration phase interval or the amplitude interval; 
However, the analogous art of Jaffray of an imaging scanner system with respiratory tracking system (abstract) teaches:
Wherein each z-position in the set of axial slice CT images is uniquely associated with only the corresponding respiration phase interval or the amplitude interval; ([0024]; [0025]; [0029]; [0030], a respiration phase is assigned to each acquired image. Each slice forms a “z-position” in the set of images, which teaches to the limitation of “each z-position” and therefore forms a unique association with only the corresponding respiration phase interval. As the amplitude interval is claimed in the alternative, the Jaffray reference is not relied upon to teach to this portion; [0037], the motion of position of the marker 40 is correlated with respiratory cycle to derive the respiration phase of the subject at the time each image (image slice) was acquired; [0040]; [0042]; [0043]; [0044]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching method of Bettinardi to incorporate the unique association between an axial slice CT image at each z-position and only a corresponding phase interval as taught by Jaffray because associating an axial slice CT image with a single (or unique) respiration phase interval speeds up the imaging process and reduces the computation time of the scanner during post-processing. It further provides for the generation of a temporally varying respiration sequence as a collection of the acquired respiratory phase images (Jaffray, [0040]).
Primary reference Bettinardi further fails to teach:
(e) forming gated emission sinograms (s, phi, z, theta, gate)
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate)
However, the analogous art of Didierlaurent of a restrospective binning method for processing 4D PET/CT imaging systems (abstract) teaches:
(e) forming gated emission sinograms (sinogram, gate) (page 7830, Introduction, paragraph 3 through page 7831, paragraph 1; pages 7831-7832, Materials and Methods, 2.1. Patient data acquisition protocol, “Data acquired over 12 min were sorted into six sinograms before 4D PET image reconstruction and the first 2 min of data acquisition were recorded in a non-gated sinogram”, the six sinograms sorted prior to reconstruction are considered to be the gated emission sinograms which would include a “gate” variable as one of the six sinograms (1-6). As taught by Bailey below, the other variables of the sinogram are standard sinogram variables utilized in PET imaging and therefore would teach to the full set of five sinogram variables as claimed; pages 7832-7833, 2.3. Prospective binning (PB) versus retrospective binning (RB), as well as figures 1(a) and 1(b) show the sinogram PET data that is sorted into six phases according to the imaging procedure; pages 7838-7839, Discussion, “4D sinograms can be processed on the free-acquisition PET console before 4D PET images reconstruction”, this further teaches to the data binning and gating of the sinograms while in the data acquisition stage prior to image reconstruction)
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate) (pages 7831-7832, Materials and Methods, 2.1. Patient data acquisition protocol, “Data acquired over 12 min were sorted into six sinograms before 4D PET image reconstruction and the first 2 min of data acquisition were recorded in a non-gated sinogram” and “All PET images were then reconstructed using an ordered subsets-expectation-maximization algorithm (21 subsets, 3 iterations, 3 mm full-width-at-half-maximum Gaussian post-filter) including attenuation, scatter, randoms and decay correction”, the PET image reconstruction for each of the six gated sinograms forms the images (x, y, z, gate) with the z variable corresponding to a particular slice of the anatomical region; pages 7832-7833, 2.3. Prospective binning (PB) versus retrospective binning (RB), as well as figures 1(a) and 1(b) show the sinogram PET data that is sorted into six phases according to the imaging procedure; page 7834, “Finally, centroids of tumours were computed as the centre of mass of the BTV and located in the lateral (x), dorso-ventral (y) and cranio-caudal (z) directions. Assuming that the position of tumours in the first-exhalation phase (bin 1) is close to that in the end-inhalation phase (bin 6) regardless of the breathing pattern, the displacement of tumour centroid trajectories plotted in the z direction throughout the different bins would be expected to allow the qualitative assessment of the accuracy of binning mode”; figure 4 (see 4C) and figure 5 (see 5C) show the reconstructed PET images which correspond to a particular gate and particular slice along the Z-axis. The particular depicted images correspond to bin 1; pages 7838-7839, Discussion, “4D sinograms can be processed on the free-acquisition PET console before 4D PET images reconstruction” and the analyzed images correspond to the reconstructed images of the gated emission scan sinograms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching method of Bettinardi and Jaffray to incorporate the gated emission sinograms and gated image reconstruction as taught by Didierlaurent because an examination failure rate of 15–30% has been reported and linked to movements of the patients or incomplete data due to technical issues. By using the gating method of gating PET emission scan data during the sinogram processing stage of the imaging process, the PET gating method currently used in clinical practice can be improved with greater accuracy and efficiency (page 7830, Introduction). 
Primary reference Bettinardi further fails to teach:
(e) forming emission sinograms (s, phi, z, theta), wherein the indices s, phi, z, and theta, specify a line of response through the patient, s and phi are the position of the line of response relative to a central axis of a scanner used to perform the emission scan of the patient, z expresses a position of the line of response along the central axis, and theta is an angle the line of response forms relative to the central axis;
However, the analogous art of Bailey of positron emission detection system detection and reconstruction principles (Introduction) teaches:
(e) forming emission sinograms (s, phi, z, theta), wherein the indices s, phi, z, and theta, specify a line of response through the patient, s and phi are the position of the line of response relative to a central axis of a scanner used to perform the emission scan of the patient, z expresses a position of the line of response along the central axis, and theta is an angle the line of response forms relative to the central axis (page 45, Axial Sampling, details the sinograms formed in PET imaging to include the variables (s, φ, θ, z) these correspond directly to the claimed invention and are standardized sinogram projection variables in PET imaging. Figure 3.3 depicts the angles of φ and θ with respect to the position of the line of response relative to the central axis, and the angle of the line of response relative to the central axis. Figure 3.4 depicts the s variable which forms the position of the line of response between two detectors relative to the central axis. Z forms the line’s position along the axis as depicted with the Z variables in figures 3.3 and 3.4; See also pages 43-47 for further depiction of the formation of emission sinograms from the PET scanner detectors);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching method of Bettinardi, Jaffray, and Didierlaurent to incorporate the formation of emission sinograms with the variables (s, phi, z, theta) as taught by Bailey because the acquired sinograms provides a sufficient data for reconstruction of the entire volume. This enables image reconstruction based on the unprocessed acquisition data of a detector array surrounding an imaged volume such as from circular ring systems (pages 43-44, figures 3.2.-3.5.).  
Primary reference Bettinardi further fails to teach:
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,y,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
 (g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,y,z) (page 1942, 2.3 Patient acquisition, CT and PET images with corresponding frames; 2.4 Parameter selection; pages 1943-1947, Results, the matched bins of CT images and PET images with fused images are considered to be matched selected emission gates with the CT phase interval. These corresponding bins are “amplitude binned” (see 2.1.2 Binning and 2.2.2 Binning) which corresponds to an “amplitude interval” and the specific slices are at position z in either scan; figure 3 and 4, fused PET and CT images with matching emission gates (bins) for the CT scan and PET scan at given z locations along the scan plane; pages 1948-1949 further discuss the features of gating for the matching reconstructed CT/PET images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching method of Bettinardi, Jaffray, Didierlaurent and Bailey to incorporate the phase matched fused images as taught by Schleyer because imaged regions with motion such as respiratory motion in PET scans can appear blurred because of the longer acquisition duration of PET scanning which effectively lowers the resolution. With CT images, the duration of a scan is comparable to a respiratory period with slices acquired at different phases of the respiratory cycle which can result in distortion. With both features of each imaging system, there can be spatial mismatch between the PET and CT images which can degrade the accuracy of the imaging. By utilizing the gating techniques and matching of the slices based on the phase interval and slice position, the system can provide the highest quality combined image for both imaging modalities when compensating for respiratory motion (pages 1935-1936, Introduction). 
Regarding claim 3, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches: 
wherein the step (c) comprises associating each axial slice CT image with the respiration phase interval or amplitude interval, on the first respiratory waveform, that corresponds to the position z of the axial slice CT image (page 312, col 2, 4D-CT, paragraphs 3-6, the retrospective 4D-CT techniques associate the phase intervals of the patient’s breathing cycle with the CT images, furthermore this process occurs at each table position, which is considered to be a z position of the axial slice CT image as it is anatomically inferior to superior; page 313, col 1, Gating Schemes, paragraphs 1-3; page 313, col 2, 4D-CT, paragraphs 1-7).
Regarding claim 8, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches:
wherein the recording of the respiratory waveform comprises using a strain gauge or an optical tracking device (page 312, col 1, Respiratory Monitoring System, paragraph 2, lines 8-15, strain-gauge belt or opto-electronic system).
Regarding claim 9, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches:
wherein the recording of the respiratory waveform comprises using triggers (page 312, col 2, paragraph 3, steps (iii) and (iv)).
Regarding claim 10, primary reference Bettinardi teaches:
A machine-readable storage medium, tangibly embodying a program of instructions executable by a processor to cause the processor to perform operations for matching a non-gated computed tomography (CT) scan data, acquired during free breathing by a patient, to an emission scan (abstract, page 312, RG 4D-PET/CT: technical aspects, Paragraph 1, the essential tools required to perfrom 4D PET/CT studies), the operations comprising: 
(a) simultaneously recording the patient's respiratory waveform and performing a non-gated CT scan of the patient, wherein the recorded respiratory waveform represents a first respiratory waveform and the non-gated CT scan generating a set of axial slice CT images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, the retrospective mode is considered to be a non-gated CT scan recorded with the respiratory waveform; pages 312-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode collects acquisition of data over a complete breathing cycle without gating to a particular respiratory phase); 
(b) simultaneously recording the patient's respiratory waveform and performing an emission scan of the patient, wherein the recorded respiratory waveform represents a second respiratory waveform and the emission scan generating a set of emission scan images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, either the prospective or retrospective mode is considered equivalent to the claim limitation for the emission scan; page 313, col 1, 4D-PET, paragraphs 1-5, both the prospective and retrospective PET scanning methods include simultaneous recording of the respiratory waveform with imaging); 
(c) associating each of the axial slice CT images with a corresponding respiration phase interval or an amplitude interval on the first respiratory waveform, thus resulting in a plurality of CT scan-matched respiration phase intervals or amplitude intervals (pages 312-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode includes associating the acquired images are sorted in a number of phases with respect to the breathing cycle; page 313, col 1, Gating Schemes, paragraphs 1-3; the gating schemes with respect to time/phase or amplitude sorting are implemented after image acquisition); and 
(d) matching each of the axial slice CT image to an emission scan image that is associated with the same respiration phase interval or amplitude interval as the corresponding CT scan-matched respiration phase interval or amplitude interval (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same).
Wherein matching each of the axial slice CT images to the emission scan image comprises:
Primary reference Bettinardi fails to teach:
Wherein each z-position in the set of axial slice CT images is uniquely associated with only the corresponding respiration phase interval or the amplitude interval;
However, the analogous art of Jaffray of an imaging scanner system with respiratory tracking system (abstract) teaches:
Wherein each z-position in the set of axial slice CT images is uniquely associated with only the corresponding respiration phase interval or the amplitude interval; ([0024]; [0025]; [0029]; [0030], a respiration phase is assigned to each acquired image. Each slice forms a “z-position” in the set of images, which teaches to the limitation of “each z-position”; [0037], the motion of position of the marker 40 is correlated with respiratory cycle to derive the respiration phase of the subject at the time each image (image slice) was acquired; [0040]; [0042]; [0043]; [0044]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi to incorporate the unique association between an axial slice CT image and a corresponding phase interval as taught by Jaffray because associating an axial slice CT image with a single (or unique) respiration phase interval speeds up the imaging process and reduces the computation time of the scanner during post-processing. It further provides for the generation of a temporally varying respiration sequence as a collection of the acquired respiratory phase images (Jaffray, [0040]). 
Primary reference Bettinardi further fails to teach:
(e) forming gated emission sinograms (s, phi, z, theta, gate)
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate)
However, the analogous art of Didierlaurent of a restrospective binning method for processing 4D PET/CT imaging systems (abstract) teaches:
(e) forming gated emission sinograms (sinogram, gate) (page 7830, Introduction, paragraph 3 through page 7831, paragraph 1; pages 7831-7832, Materials and Methods, 2.1. Patient data acquisition protocol, “Data acquired over 12 min were sorted into six sinograms before 4D PET image reconstruction and the first 2 min of data acquisition were recorded in a non-gated sinogram”, the six sinograms sorted prior to reconstruction are considered to be the gated emission sinograms which would include a “gate” variable as one of the six sinograms (1-6). As taught by Bailey below, the other variables of the sinogram are standard sinogram variables utilized in PET imaging and therefore would teach to the full set of five sinogram variables as claimed; pages 7832-7833, 2.3. Prospective binning (PB) versus retrospective binning (RB), as well as figures 1(a) and 1(b) show the sinogram PET data that is sorted into six phases according to the imaging procedure; pages 7838-7839, Discussion, “4D sinograms can be processed on the free-acquisition PET console before 4D PET images reconstruction”, this further teaches to the data binning and gating of the sinograms while in the data acquisition stage prior to image reconstruction)
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate) (pages 7831-7832, Materials and Methods, 2.1. Patient data acquisition protocol, “Data acquired over 12 min were sorted into six sinograms before 4D PET image reconstruction and the first 2 min of data acquisition were recorded in a non-gated sinogram” and “All PET images were then reconstructed using an ordered subsets-expectation-maximization algorithm (21 subsets, 3 iterations, 3 mm full-width-at-half-maximum Gaussian post-filter) including attenuation, scatter, randoms and decay correction”, the PET image reconstruction for each of the six gated sinograms forms the images (x, y, z, gate) with the z variable corresponding to a particular slice of the anatomical region; pages 7832-7833, 2.3. Prospective binning (PB) versus retrospective binning (RB), as well as figures 1(a) and 1(b) show the sinogram PET data that is sorted into six phases according to the imaging procedure; page 7834, “Finally, centroids of tumours were computed as the centre of mass of the BTV and located in the lateral (x), dorso-ventral (y) and cranio-caudal (z) directions. Assuming that the position of tumours in the first-exhalation phase (bin 1) is close to that in the end-inhalation phase (bin 6) regardless of the breathing pattern, the displacement of tumour centroid trajectories plotted in the z direction throughout the different bins would be expected to allow the qualitative assessment of the accuracy of binning mode”; figure 4 (see 4C) and figure 5 (see 5C) show the reconstructed PET images which correspond to a particular gate and particular slice along the Z-axis. The particular depicted images correspond to bin 1; pages 7838-7839, Discussion, “4D sinograms can be processed on the free-acquisition PET console before 4D PET images reconstruction” and the analyzed images correspond to the reconstructed images of the gated emission scan sinograms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi and Jaffray to incorporate the gated emission sinograms and gated image reconstruction as taught by Didierlaurent because an examination failure rate of 15–30% has been reported and linked to movements of the patients or incomplete data due to technical issues. By using the gating method of gating PET emission scan data during the sinogram processing stage of the imaging process, the PET gating method currently used in clinical practice can be improved with greater accuracy and efficiency (page 7830, Introduction). 
Primary reference Bettinardi further fails to teach:
(e) forming emission sinograms (s, phi, z, theta), wherein the indices s, phi, z, and theta, specify a line of response through the patient, s and phi are the position of the line of response relative to a central axis of a scanner used to perform the emission scan of the patient, z expresses a position of the line of response along the central axis, and theta is an angle the line of response forms relative to the central axis;
However, the analogous art of Bailey of positron emission detection system detection and reconstruction principles (Introduction) teaches:
(e) forming emission sinograms (s, phi, z, theta), wherein the indices s, phi, z, and theta, specify a line of response through the patient, s and phi are the position of the line of response relative to a central axis of a scanner used to perform the emission scan of the patient, z expresses a position of the line of response along the central axis, and theta is an angle the line of response forms relative to the central axis (page 45, Axial Sampling, details the sinograms formed in PET imaging to include the variables (s, φ, θ, z) these correspond directly to the claimed invention and are standardized sinogram projection variables in PET imaging. Figure 3.3 depicts the angles of φ and θ with respect to the position of the line of response relative to the central axis, and the angle of the line of response relative to the central axis. Figure 3.4 depicts the s variable which forms the position of the line of response between two detectors relative to the central axis. Z forms the line’s position along the axis as depicted with the Z variables in figures 3.3 and 3.4; See also pages 43-47 for further depiction of the formation of emission sinograms from the PET scanner detectors);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, and Didierlaurent to incorporate the formation of emission sinograms with the variables (s, phi, z, theta) as taught by Bailey because the acquired sinograms provides a sufficient data for reconstruction of the entire volume. This enables image reconstruction based on the unprocessed acquisition data of a detector array surrounding an imaged volume such as from circular ring systems (pages 43-44, figures 3.2.-3.5.).  
Primary reference Bettinardi further fails to teach:
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,v,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,v,z) (page 1942, 2.3 Patient acquisition, CT and PET images with corresponding frames; 2.4 Parameter selection; pages 1943-1947, Results, the matched bins of CT images and PET images with fused images are considered to be matched selected emission gates with the CT phase interval. These corresponding bins are “amplitude binned” (see 2.1.2 Binning and 2.2.2 Binning) which corresponds to an “amplitude interval” and the specific slices are at position z in either scan; figure 3 and 4, fused PET and CT images with matching emission gates (bins) for the CT scan and PET scan at given z locations along the scan plane; pages 1948-1949 further discuss the features of gating for the matching reconstructed CT/PET images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, Didierlaurent and Bailey to incorporate the phase matched fused images as taught by Schleyer because imaged regions with motion such as respiratory motion in PET scans can appear blurred because of the longer acquisition duration of PET scanning which effectively lowers the resolution. With CT images, the duration of a scan is comparable to a respiratory period with slices acquired at different phases of the respiratory cycle which can result in distortion. With both features of each imaging system, there can be spatial mismatch between the PET and CT images which can degrade the accuracy of the imaging. By utilizing the gating techniques and matching of the slices based on the phase interval and slice position, the system can provide the highest quality combined image for both imaging modalities when compensating for respiratory motion (pages 1935-1936, Introduction). 
Regarding claim 12, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
wherein the step (c) comprises: 
associating each axial slice CT image with the respiration phase interval or amplitude interval, on the first respiratory waveform, that corresponds to the position z of the axial slice CT image (page 312, col 2, 4D-CT, paragraphs 3-6, the retrospective 4D-CT techniques associate the phase intervals of the patient’s breathing cycle with the CT images, furthermore this process occurs at each table position, which is considered to be a z position of the axial slice CT image as it is anatomically inferior to superior; page 313, col 1, Gating Schemes, paragraphs 1-3; page 313, col 2, 4D-CT, paragraphs 1-7).
Regarding claim 17, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
wherein the recording of the respiratory waveform comprises using a strain gauge or an optical tracking device (page 312, col 1, Respiratory Monitoring System, paragraph 2, lines 8-15, strain-gauge belt or opto-electronic system).
Regarding claim 18, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
wherein the recording of the respiratory waveform comprises using triggers (page 312, col 2, paragraph 3, steps (iii) and (iv)).
Claims 2, 5-7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinardi, in view of Jaffray, in view of Didierlaurent, in view of Bailey, in further view of Schleyer as applied to claims 1 or 10 above, and further in view of Noshi et al. (U.S. Pub. No. 20140328455) hereinafter Noshi. 
Regarding claim 2, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches:
the emission scan is positron emission tomography (PET) or single-photon emission computed tomography (SPECT) (page 312, col 1, RG 4D-PET/CT: technical aspects, paragraphs 1-2, integrated PET/CT system).
Primary reference Bettinardi fails to teach:
wherein the CT scan is spiral CT scan and
However, the analogous art of Noshi of a diagnostic imaging apparatus for combined CT-PET imaging (abstract, paragraph [0032]) teaches:
wherein the CT scan is spiral CT scan and (paragraph [0039], lines 1-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching method of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer to incorporate the spiral CT scan as taught by Noshi because the use of a continuous scanning method enables faster more detailed scans (paragraph [0039], lines 1-13). 
Regarding claim 5, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi teach all of the limitations of claim 2. Primary reference Bettinardi further teaches:
wherein the step (g) comprises: 
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phases (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4d_PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).
Regarding claim 6, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi teach all of the limitations of claim 2. Primary reference Bettinardi further fails to teach:
wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan
(i) reconstructing the PET sinogram to form images (x,y,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan (page 1937-1938, 2.1 PET data-driven gating technique, The 4D sinogram p(r, z, theta, t) is considered to be the raw emission sinogram before forming the gated sinogram that corresponds to a CT scan-matched respiration phase. The section further discusses phases and frequencies of the respiration motion characteristics and on page 1939, section 2.1.2 Binning; page 1942, 2.3 Patient acquisition, for further description of the PET scanning protocols used to generate sinograms; see also figure 7 for visualized “gate sorted” z positions of a center of mass in a PET image; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method;)
(i) reconstructing the PET sinogram to form images (x,y,z) (page 1942, 2.3 Patient Acquisition,  “PET images were acquired over a 15.4 cm axial field of view, in 2D, for 5 min, and in listmode. Sinogram data were analyzed using a temporal period of 100 ms.”; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z, gate) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method; pages 1948-1949 discuss further reconstruction of PET data to form PET images for the combined PET/CT system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching method of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi to incorporate the sinograms matched with a CT scan phase as taught by Schleyer because configuring the PET component of the processing to be performed in sinogram space removes the requirement to reconstruct large numbers of dynamic PET volumes (page 1937, lines 3-5). 
Regarding claim 7, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi teach all of the limitations of claim 6. Primary reference Bettinardi further teaches:
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phase intervals or amplitude intervals (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4D-PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).
Regarding claim 11, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
and the emission scan is positron emission tomography (PET) or single-photon emission computed tomography (SPECT) (page 312, col 1, RG 4D-PET/CT: technical aspects, paragraphs 1-2, integrated PET/CT system).
However, the analogous art of Noshi of a diagnostic imaging apparatus for combined CT-PET imaging (abstract, paragraph [0032]) teaches:
wherein the CT scan is spiral CT scan and (paragraph [0039], lines 1-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, Didierlaurent, Bailey and Schleyer to incorporate the spiral CT scan as taught by Noshi because the use of a continuous scanning method enables faster more detailed scans (paragraph [0039], lines 1-13). 
Regarding claim 14, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi teach all of the limitations of claim 11. Primary reference Bettinardi further teaches:
wherein the step (g) comprises: 
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phases (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4d_PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).
Regarding claim 15, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi teach all of the limitations of claim 11. Primary reference Bettinardi further fails to teach:
wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan
(i) reconstructing the PET sinogram to form images (x,y,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan (page 1937-1938, 2.1 PET data-driven gating technique, The 4D sinogram p(r, z, theta, t) is considered to be the raw emission sinogram before forming the gated sinogram that corresponds to a CT scan-matched respiration phase. The section further discusses phases and frequencies of the respiration motion characteristics and on page 1939, section 2.1.2 Binning; page 1942, 2.3 Patient acquisition, for further description of the PET scanning protocols used to generate sinograms; see also figure 7 for visualized “gate sorted” z positions of a center of mass in a PET image; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method;)
(i) reconstructing the PET sinogram to form images (x,y,z) (page 1942, 2.3 Patient Acquisition,  “PET images were acquired over a 15.4 cm axial field of view, in 2D, for 5 min, and in listmode. Sinogram data were analyzed using a temporal period of 100 ms.”; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z, gate) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method; pages 1948-1949 discuss further reconstruction of PET data to form PET images for the combined PET/CT system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi to incorporate t sinograms matched with a CT scan phase as taught by Schleyer because configuring the PET component of the processing to be performed in sinogram space removes the requirement to reconstruct large numbers of dynamic PET volumes (page 1937, lines 3-5). 
Regarding claim 16, the combined references of Bettinardi, Jaffray, Didierlaurent, Bailey, Schleyer and Noshi teach all of the limitations of claim 15. Primary reference Bettinardi further teaches:
wherein the step (h) comprises: 
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phase intervals or amplitude intervals (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4D-PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 8-9 of the remarks, the applicant argues that the Bettinardi and Jaffray references, whether alone or in combination, fail to teach to the limitations of the independent claims. Specifically, the applicant argues that the limitation “Wherein each z-position in the set of axial slice CT images is uniquely associated with only the corresponding respiration phase interval or the amplitude interval” presented in the amended claims is not taught by the Jaffray reference utilized to reject the limitation in the current rejections. The applicant further argues that one of ordinary skill in the art would also have not combined the Jaffray reference with the Bettinardi to teach to the claimed invention. The applicant argues that a combination would not occur because of the motivation to combine of speeding up the imaging process and reducing the radiation dose delivered to the patient with a CT scanner. The applicant argues that both the Bettinardi and Jaffray references image the patient throughout a substantial portion of the respiratory cycle and that therefore any combination of the Jaffray reference with Bettinardi would not improve the speed of imaging. In the combined invention, the association of the respiration phase to an acquired image provides for a streamlined processing of the acquired image data which reduces the overall computation time of the system. This therefore speeds up the imaging process and provides the user with a complete dataset without the need for additional processing of the acquired images in relation to the respiration phase data. For instance, paragraph [0040] and [0043] of Jaffray describe the retrospective image sorting method based on the acquisition at a particular respiration phase, which provides the system the opportunity to acquire only a single sequence of scanner data. This organized processing method based on the phases assigned to the images in [0030] of Jaffray provides for retrospective imaging in a way that provides for higher image quality than prospective acquisitions based on phase-triggering systems, which may include image distortions based on narrow acquisition windows and sudden changes in movement cycles. In these types of prospective imaging, the narrow acquisition windows can ruin image quality and require additional scans. Therefore, associating only a single axial slice with a respiration phase reduces the number of images acquired for each phase to a minimum, and thus both speeds up the processing time or the need for additional rescans of a patient. For these reasons, the applicant’s arguments on page 10 of the remarks directed to post-scan processing are not persuasive. The applicant’s arguments directed to Jaffray not teaching “wherein each z-position in the set of axial slice CT images is uniquely associated with only the corresponding respiration phase interval or the amplitude interval” are not persuasive because Jaffray teaches to axial slice images uniquely associated with the phase interval of the respiration waveform (Jaffray, see paragraphs [0024]; [0025]; [0029]; [0030], a respiration phase is assigned to each acquired image. Each slice forms a “z-position” in the set of images, which teaches to the limitation of “each z-position” and therefore forms a unique association with only the corresponding respiration phase interval. As the amplitude interval is claimed in the alternative, the Jaffray reference is not relied upon to teach to this portion; [0037], the motion of position of the marker 40 is correlated with respiratory cycle to derive the respiration phase of the subject at the time each image (image slice) was acquired; [0040]; [0042]; [0043]; [0044]). In the cited portions, since the claim includes amplitude intervals as an alternative, the Jaffray reference is considered to teach to the required broadest reasonable interpretation of the claim language of the z-positions (axial slices) of the CT images to be uniquely associated with the corresponding respiration phase interval (and not other respiration phases). The applicant fails to provide any further direct arguments to how Jaffray fails to teach to this limitation other than merely stating that it is not in the reference. The applicant further argues that the radiation dose would not be lower by combining Jaffray with the Bettinardi reference. In the current rejections, the motivation to combine the references does not include lowering the radiation dose and therefore the applicant’s arguments are not relevant to the current rejections. 
The applicant further argues that the proposed modification of Bettinardi by Jaffray would teach away from the Bettinardi reference and destroy the functionality of Bettinardi. In combining Bettinardi with Jaffray, the applicant argues that each portion of the body is imaged throughout the whole image cycle and the step and shoot technique requires the same axial position for a time lasting for one complete patient’s breathing cycle. The Bettinardi reference teaches to both a helical scan mode or the cine scan mode, with the helical scan mode teaching to a portion of the body imaged throughout the whole breathing cycle rather than a specific axial position. Therefore, modification by the Jaffray reference would not require the scan to be stationary at a particular axial position and would teach to these scan modes (see page 313, paragraphs 1-3) of the Bettinardi reference. The applicant further argues that the Bettinardi reference requires 4D-CT scans over at least one complete breathing cycle, rather than over a phase interval as would occur with the modification with the Jaffray reference. The Jaffray reference does not require only imaging during a phase interval of the breathing cycle, but rather associating a particular image of the scan with a particular respiration phase (Jaffray, [0030]; [0037]). Therefore, the combined invention and modification would not require this imaging during only a phase interval of the breathing cycle as argued by the applicant. Therefore, the combined invention does not teach away from Bettinardi or render the Bettinardi device inoperable. The applicant further argues on page 11 of the remarks that the acquisition parameters of the Bettinardi reference must guarantee that each portion of the body is imaged throughout the acquisition cycle and provides further teachings about the retrospective process. The applicant fails to provide any teachings from the Jaffray reference that would necessarily impact any of these features disclosed on page 11 of the remarks. Jaffray also includes for a retrospective processing system, and therefore could be readily combined with the Bettinardi reference in the combined invention. Regarding the applicant’s arguments directed to Bettinardi teaching away from a reduction in radiation dosage on page 10 of the remarks, the current motivation to combine the references does not rely upon minimizing radiation dose and therefore one of ordinary skill in the art could incorporate various features of a retrospective protocol for other motivations such as decreasing computation time or enhancing image quality. For these reasons, the applicant’s arguments directed to the Jaffray reference are not persuasive. 
Regarding the applicant’s arguments directed to the Didierlaurent reference on pages 11-12 of the remarks, the applicant argues that the element taught by the Didierlaurent reference are considered in a vacuum and not based upon the claim limitation’s context as a whole. The applicant further argues that the Didierlaurent sorted sinograms are not sorted by gates but rather just sorted as “non-gated” sinograms. On page 7831, the Didierlaurent reference teaches that the respiratory cycle was divided into six periods (bins) based on the gating device used of the RPM. Therefore, these six divided periods form the six sinograms which teaches to the gated emission sinograms as claimed. The applicant further argues on pages 12-13 of the remarks, that the Didierlaurent reference would not be combined with the other prior art references to teach to the “matching each of the axial slice CT image to the emission scan image” as claimed. This matching step is taught by the primary reference Bettinardi which provides for the matching of both axial slice CT images with the gated emission images via the respiratory phase positions for each of the image datasets. The additional teachings of the Didierlaurent reference provides for a narrower portion of this process, a sub-step, that includes gated emission sinograms. The Didierlaurent reference provides this teaching that the Bettinardi reference is nonetheless silent in teaching, and discloses a processing step that provides for an overall processing method that includes greater efficiency and accuracy. In paragraph 3 of page 13 of the remarks, the applicant further argues to portions of the Didierlaurent reference that would not be included in the combined invention as the teachings of the Bettinardi reference teach to the type of matching of emission scan and CT scan images based on retrospective analysis as claimed. One of ordinary skill in the art would thus modify the combined invention with the Didierlaurent reference teachings of forming gated emission sinograms and reconstructing images from the gated emission sinograms without using the specific form of binning as argued by the applicant. 
The applicant argues on page 14 of the remarks that the Didierlaurent reference fails to teach to the matching steps, but the reference is not relied upon to teach to these features. The applicant argues in paragraph 2 of page 14 that improvements in accuracy and efficiency with respect to the overall examination failure rate are not related to the forming of emission sinograms separated by gate, but rather directly to the use of a retrospective binning process. The applicant fails to specifically articulate why the process would not improve the efficiency of the processing steps other than stating that the improvement is related to the overall retrospective gating process included in the Didierlaurent reference. As the Didierlaurent reference includes a variety of elements of the presented retrospective data binning method, aspects of this process including the forming of gated emission sinograms are considered to support this increase in accuracy and efficiency as described by Didierlaurent. The applicant argues that the improvement in examination rate is not related to “matching each of the axial slice CT image to the emission scan image”, but this feature is not taught by the Didierlaurent reference. The applicant argues that the motivation for combining the reference does not include rational underpinning because the Bettinardi reference already discloses a retrospective approach. In the combined invention the gated emission sinograms provide for a specific feature within the overall processing steps and would include the teachings of Bettinardi for retrospective processing in the combined invention. Therefore, the applicant’s arguments directed to the motivations included in the Bettinardi reference are not persuasive.
On pages 15-16 of the remarks, the applicant argues that the combined references fail to teach to the claimed step (g) of the presently claimed invention. The applicant argues that a part-by-part analysis of the Schleyer reference are considered in a vacuum rather than with the other claim limitations in the overall invention. The applicant argues that the Schleyer reference teaches to CT images being discarded and not matched in the cited portions taught to the claim limitations. In the present claims, the claims only require “at each axial slice” and do not require that every potentially acquired CT image is utilized in the selection of the emission gate step. The additional references including Bettinardi, Jaffray, Didierlaurent, and Bailey teach to the acquisition of the CT images and with one image acquired for each slice position, the addition of the Schleyer reference would not include the discarding of any additional images that do not exist in the combined invention. The applicant further argues the Schleyer only discloses matching of a single CT image to each of previously defined amplitude bin. The reference teaches to matching bins of CT images and PET images which includes the selection of an emission gate (PET image bin) that matches the CT scan-matched respiration image (CT image bin). Therefore, the associated gating techniques and acquisition protocol argued by the applicant on page 16 of the remarks are not relevant to the teachings of the Schleyer reference to the matching of the bins for each of the CT and PET phases. As shown in figures 3 and 4, these images provide the formed images (x, y, slice) that match between the PET scans and the CT scans which required the selection step of gates or intervals that associate each of the modalities with the other modality. For these reasons, the applicant’s arguments directed to the Schleyer reference are not persuasive. 
For these reasons, the applicant’s arguments have been considered but are not persuasive.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791